DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 1-11, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (US 2018/0115363 A1) in view of Ryu et al (US 2020/0053792 A1). 
Regarding claims 28 and 1, Abedini teaches an apparatus for wireless communication at a first node of a wireless network (see Fig.1, for “an apparatus for wireless communication at a first node of a wireless network”), comprising: a processor (see [0010], “processor”), Page 6 of 13Application. No. 17/082,532PATENTa memory coupled with the processor (see [0010], “processor”, “memory”), wherein the memory comprises instructions executable by the processor (see [0131], “processor”, “memory”, “instructions”) to cause the apparatus to:
determine a service type of the first node (see [0003], [0005], [0030], [00044], [0054], [0058], [0063], [0083], [0092] and [0107], “service”); 
transmit, to a second node during a random access procedure, an indication of the service type of the first node (see Abstract, [0008] to [0015], “during a random access”, “second BS” and see [0003], [0005], [0030], [00044], [0054], [0058], [0063], [0083], [0092] and [0107], “service”). 
Abedini does not specifically disclose establish, based at least in part on transmitting the indication of the service type of the first node during the random access procedure, a connection with a first unit, of multiple units of the second node, that is specific to nodes of the wireless network that are associated with the service type.
Ryu teaches establish, based at least in part on transmitting the indication of the service type of the first node during the random access procedure, a connection with a first unit, of multiple units of the second node, that is specific to nodes of the wireless network that are associated with the service type (see Ryu’s claim 48, “An apparatus for wireless communication at a user equipment (UE), comprising: means for receiving, from a first base station with which the UE is connected, an indication that a second 
base station will transmit a reference signal in repetition on a transmit beam during 
a random access channel (RACH) procedure for the UE to establish a second connection with the second base station”.  In this case, Ryu’s “a second base station 
will transmit a reference signal in repetition on a transmit beam” reads on Applicant’s “the service type”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Ryu into the system of Abedini in order to provide improved methods, systems, devices, and apparatuses that support reference signal repetition signaling in dual connected case (see Ryu, [0005]).
 	Regarding claims 29 and 2, the combination of Abedini and Ryu further teaches the instructions executable by the processor to cause the apparatus to transmit the indication are further executable by the processor (see Abedini, [0010], and/or see Ryu, [0008], “processor”, “instructions”) to cause the apparatus to: transmit the indication of the service type in a request to establish the connection with the second node (see Abedini, Abstract, [0012] to [0015] and [0069], “transmit the message to the second 
BS during the RACH”, and/or see Ryu, claim 48).  
 	Regarding claim 3, the combination of Abedini and Ryu further teaches the request comprises a Message 3 of the random access procedure or a Message A of the random access procedure (see Abedini, Abstract, [0012] to [0015] and [0069], “transmit the message to the second BS during the RACH”, and/or see Ryu, claim 48).  
 	Regarding claim 4, the combination of Abedini and Ryu further teaches transmitting the request comprises transmitting a first portion of an identifier for the first node (see Abedini, [0122], “request”), the method further comprising: transmitting a second portion of the identifier in a Message 5 of the random access procedure (see Abedini, Abstract, [0012] to [0015] and [0069], “transmit the message to the second BS during the RACH”, and/or see Ryu, claim 48).  
 	Regarding claim 5, the combination of Abedini and Ryu further teaches transmitting the indication of the service type comprises: transmitting the indication of the service type in a confirmation message of the random access procedure (see Abedini, [0003], [0005], [0030], [00044], [0054], [0058], [0063], [0083], [0092] and [0107], “service” and see Abstract, [0012] to [0015] and [0069], “transmit the message to the second BS during the RACH”, and/or see Ryu, claim 48).  
 	Regarding claim 6, the combination of Abedini and Ryu further teaches the confirmation message comprises a Message 5 of the random access procedure (see Abedini, Abstract, [0012] to [0015] and [0069], “transmit the message to the second 
BS during the RACH”, and/or see Ryu, claim 48).  
 	Regarding claim 7, the combination of Abedini and Ryu further teaches transmitting the indication of the service type comprises: transmitting a random access preamble over a set of random access channel resources dedicated to nodes associated with the service type (see Abedini, Abstract, [0012] to [0015] and [0069], “transmit the message to the second BS during the RACH”, and/or see Ryu, claim 48, and see Abedini, [0003], [0005], [0030], [00044], [0054], [0058], [0063], [0083], [0092] and [0107], “service”, and/or see Ryu, [0053], “service”).  
 	Regarding claim 8, the combination of Abedini and Ryu further teaches receiving from the second node a system information block indicating the set of random access channel resources are dedicated to nodes associated with the service type (see Abedini, Abstract, [0012] to [0015] and [0069], “transmit the message to the second 
BS during the RACH”, and/or see Ryu, claim 48, and see Abedini, [0003], [0005], [0030], [00044], [0054], [0058], [0063], [0083], [0092] and [0107], “service”, and/or see Ryu, [0053], “service”).  
 	Regarding claim 9, the combination of Abedini and Ryu further teaches the first node comprises a relay node (see Abedini, Fig.1 and Fig.8, and/or see Ryu, Fig.1), the second node comprises a donor node (see Abedini, Fig.1 and Fig.8, and/or see Ryu, Fig.1), and the unit comprises a central unit of the donor node that is shared between a plurality of nodes comprising the second node (see Abedini, Fig.1, Fig.8 and see Abstract, [0008] to [0015], “second BS”, and/or see Ryu, Fig.1, second base station).  
 	Regarding claim 10, the combination of Abedini and Ryu further teaches the service type indicates a mobility capability of the first node and the connection comprises a radio resource control connection (see Abedini, [0049], “stationary or mobile”, and/or see Ryu, [0051] and [0093], “mobility”).  
 	Regarding claim 11, the combination of Abedini and Ryu further teaches the first node comprises a user equipment (UE) (see Abedini, Fig.1, item 120, and see Abstract, [0007] to [0015], “UE”, and/or see Ryu, Fig.1 and Abstract, “UE”).  

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-11 and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	
Conclusion
4. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
NGHI H. LY                                                                                                                                                                                                      /NGHI H LY/Primary Examiner, Art Unit 2642